Citation Nr: 0713389	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury including pain. 

2.  Entitlement to increased rating for chronic herniated 
nucleus pulposus L5-S1 with right radiculopathy, currently 
evaluated at 10 percent disabling. 

3.  Entitlement to a compensable rating for residuals of a 
left knee injury. 

4.  Entitlement to an initial compensable rating for plantar 
fascitis with calcaneal spurs and complaint of heel pain of 
the right foot. 

5.  Entitlement to an initial compensable rating for plantar 
fascitis with calcaneal spurs and complaint of heel pain of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran evidently had active military service from August 
1972 to May 1981, with verified service starting in November 
1972, and had military service from October 1991 to November 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  That rating decision continued the 
noncompensable rating for the service-connected chronic 
herniated nucleus pulposus L5-S1 with right radicuoplathy and 
the noncompensable rating for the service-connected residuals 
of the left knee injury.  That rating decision also granted 
an initial rating for service-connected plantar fascitis with 
calcaneal spurs and complaint of heel pain of the right foot 
and an initial rating for service-connected plantar fascitis 
with calcaneal spurs and complaint of heel pain of the left 
foot.

A December 2004 rating decision granted a 10 percent rating 
for the service-connected chronic herniated nucleus pulposus 
L5-S1 with right radicuoplathy.  Inasmuch as a rating higher 
than 10 percent for chronic herniated nucleus pulposus L5-S1 
with right radicuolpathy is available, and as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for an evaluation in excess of 10 
percent for chronic herniated nucleus pulposus L5-S1 with 
right radicuolpathy, remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

As the claim for plantar fascitis with calcaneal spurs and 
complaint of heel pain in the right and left feet on appeal 
involve requests for higher initial ratings following the 
grant of service connection, the Board has characterized 
those issues in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an 
initial rating claim from a claim for an increased rating for 
disability already service-connected).  

The veteran testified before the undersigned at a hearing at 
the RO in May 2005.  At that time, he testified that he could 
not work due to his service-connected disabilities, thus 
implicitly raising a claim for a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  As the RO has not yet considered the 
veteran's claim for a TDIU, the Board refers it to the RO for 
appropriate development and action.  

The issues of entitlement to service connection for the 
residuals of a right knee injury with pain and increased 
ratings for chronic herniated nucleus pulposus L5-S1 with 
right radiculopathy, and plantar fascitis with calcaneal 
spurs and complaint of heel pain of the right and left feet 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the AMC in Washington, DC.  VA 
will advise the veteran when further action on his part is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue here in decided has been accomplished.  

2.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of a left knee injury are not shown to have even slight 
recurrent subluxation or lateral instability. 

3.  The veteran's x-rays show that he has osteoarthritis in 
his left knee shown to be productive of painful motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for the 
service-connected residuals of a left knee injury are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code (DC) 5257 (2006).

3.  The criteria for an additional, separate, 10 percent 
evaluation for left knee arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2006), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2003 letter, and a March 
2005 letter regarding other claims, together satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2003 and March 2005 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant 's 
possession that pertains to the claim(s).  As explained 
hereinabove, the first three content-of-notice requirements 
have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006), requires that notice to a 
claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), aff'd, 20 Vet. 
App. 537 (2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2005 statement of 
the case which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, this was 
not expressly but the Board finds that there is no 
possibility of prejudice under the notice requirements of 
Dingess since there is no dispute as to effective date. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records are associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  The 
veteran was afforded a VA medical examination in August 2003 
for his left knee and testified during a hearing before the 
Board in May 2005.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected residuals of a left knee injury.

II. Factual Background and Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is currently assigned a noncompensable rating for 
his service-connected residuals of a left knee injury under 
DC 5257. 

Diagnostic Code 5257 allows for the assignment of ratings 
based on recurrent subluxation or lateral instability of the 
knee.  Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability, a 20 percent evaluation is assigned for moderate 
impairment of subluxation or lateral instability, and a 30 
percent evaluation is assigned for severe subluxation or 
lateral instability. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).   
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The RO received the veteran's current claim for an increased 
rating for his service-connected left knee disability in 
March 2003.  

The veteran had a VA medical examination in August 2003.  At 
that time, he reported chronic left interior patella pain 
that began during basic training in 1972.  The veteran 
reported moderate to severe daily flare-ups that lasted an 
hour, and rated his pain as 4 to7 out of 10.  Bending the 
knee caused pain that was alleviated with rest.  He denied 
using crutches, or a brace, cane, or other corrective device.  
He had no episodes of dislocation or recurrent subluxation.  
His only symptom was pain.  The VA examiner said there was no 
weakness, stiffness, swelling, heat, redness, instability, 
locking, fatigability, or lack of endurance.   

Objectively, the joint was not painful on motion and the 
examiner estimated that with a flare-up, the veteran would 
have 5 percent due to continuous jogging that would be 
characterized by pain and fatigue.  Range of motion of the 
right and left knees was flexion from 0 degrees to 135 
degrees and bilateral extension was to 0 degrees.  There was 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, heat, abnormal movement or 
guarding of movement.  The VA physician noted that the 
veteran's bilateral knee x-rays had three views that were 
unremarkable and that there was a normal appearance of both 
knees with no bone, joint or soft tissue abnormalities.  The 
diagnosis was status post left knee sprain with residual 
pain. 

In March 2005, the veteran was seen at the VA Medical Center, 
in pertinent part, for a follow-up of bilateral knee x-ray 
studies that showed mild degenerative disease and mild joint 
space narrowing with mild osteoporosis.  Examination of the 
veteran's knees revealed medial compartment tenderness in 
both knees.  There was no effusion although that developed 
after significant exercise.  New pain medication was 
prescribed and the veteran was advised that, if it failed, he 
could consider intraarticular steroid injections. 

During his May 2005 Board hearing, the veteran testified to 
having knee pain that was no longer helped with prescribed 
medication.  He said walking caused pain and swelling.  He 
used a knee brace.

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that a compensable 
evaluation is not warranted for the veteran's service-
connected left knee disability as the medical records show 
that he does not have even slight recurrent subluxation 
needed to warrant the higher 10 percent disability rating. 

Based upon the record before the Board, there is essentially 
no objective evidence of any left knee pathology.  Moreover, 
the left knee disorder has not been shown to hinder the 
veteran's range of motion or ability to perform such tasks as 
walking or standing more than slightly.  Thus, the veteran's 
complaints of pain and instability cannot justify a 
compensable rating for the left knee disability.  38 C.F.R. § 
4.71a, DC 5257.  Such a finding corresponds to the currently 
assigned noncompensable rating under DC 5257.

The Board notes that VA must consider "functional loss" of 
a musculoskeletal disability separately from consideration 
under the Diagnostic Codes; "functional loss" may occur as 
a result of weakness or pain on motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion. Id.  Even with consideration of any 
functional loss attributable to the left knee disability, a 
compensable evaluation is not warranted under any of the 
applicable DCs for rating knee disabilities.

Thus, the competent and objective medical evidence of record 
preponderates against a finding that a compensable evaluation 
is warranted for the service-connected left knee disability.  
See 38 U.S.C.A. § 5107.

Separate rating for arthritis

However, the Board's analysis does not end here.  The 
veteran's left knee symptomatology also includes X-ray 
evidence of arthritis, and clinical evidence of some 
limitation of motion.  A claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, based upon additional disability.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23- 97.  In Hicks v. Brown, 8 
Vet. App. 417 (1995), the Court noted that DC 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.

Here, the reported motion of the left knee in flexion has 
been from 0 to 135 degrees, on recent VA examination. As 
noted, normal range of flexion of the knee is to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  Thus, the veteran has some 
limitation of motion of the left knee, albeit, slight.  The 
limitation of flexion, however, is not compensable.  38 
C.F.R. § 4.71a, DC 5260.  Also, there is no indication of 
limitation of extension, so as to render it compensable on 
that basis, under DC 5261.  Accordingly, under Diagnostic 
Code 5003, the arthritis and limitation of motion of the left 
knee warrant a separate 10 percent rating, but no higher, 
since he filed his claim in March 2003.


ORDER

A compensable rating for residuals of a left knee injury is 
denied.

A separate 10 percent disability rating is granted for 
arthritis of the left knee, subject to the law and 
regulations governing the payment of monetary benefits.   


REMAND

The veteran contends in essence that his service-connected 
chronic herniated nucleus pulposus L5-S1 with right 
radiculopathy and service-connected plantar fascitis with 
calcaneal spurs and complaint of heel pain of the right and 
left feet are more disabling than currently evaluated.

The Court addressed VA's duty to assist an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such a disability by 
VA.  Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.

In the present case, the veteran testified during his Board 
hearing in May 2005 that his service-connected chronic 
herniated nucleus pulposus L5-S1 with right radiculopathy had 
worsened since his last VA medical examination in August 
2003. 

As well, the Board notes that the veteran was not afforded a 
VA medical examination to evaluate the severity of his 
service-connected plantar fascitis with calcaneal spurs and 
complaint of heel pain of the left and right feet.

Thus, in the interest of fairness and due process, the Board 
finds that the veteran should be afforded a new VA 
examination to more accurately access the current severity of 
his service-connected chronic herniated nucleus pulposus L5-
S1 with right radiculopathy and his service-connected plantar 
fascitis with calcaneal spurs and complaint of heel pain of 
the right and left feet.

The veteran also asserted at his Board hearing that he has a 
right knee disability that is due to his second period of 
active military service, from October 1991 to November 2002.  
A VA medical examination report in May 1987 stated that the 
veteran had right knee pain, although a right knee disorder 
was not diagnosed at that time.  Service medical records 
dated in July 2001 show that he complained of bilateral knee 
pain, right greater than left, while in service, and patella 
tendonitis, right worse than left, was diagnosed.  Further, 
the veteran's March 2005 knee x-rays show that he has 
osteoarthritis.  Therefore, the veteran should be afforded a 
VA medical examination in order to determine the etiology and 
current severity of the veteran's right knee injury. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
right knee disorder preexisted the appellant's entry into 
active military service in August 1972 (or October 1991) and 
was not aggravated by service.

Accordingly, this matter is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the 
veteran appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006), that includes an explanation 
as to the information or evidence 
needed to establish an effective 
date and disability rating for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment from May 2005 to 
the present. 

3.  Then, the veteran should be 
scheduled for appropriate VA 
examination(s) e.g., orthopedic, 
neurologic (preferably performed by 
physicians, if available) who have 
not previously examined the veteran, 
to determine the etiology of any 
right knee disorder found to be 
present and the current severity of 
the veteran's service-connected 
chronic herniated nucleus pulposus 
at L5-S1 with right radiculopathy 
and plantar fascitis with calcaneal 
spurs and complaint of heel pain of 
the right and left feet.  Prior to 
the examination(s), the examiner(s) 
should review the claims folders, 
including the veteran's service 
medical records.  All indicated 
tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner(s) 
is(are) requested to address the 
following matters:

        A.  Right Knee Disorder:
        
1)  A complete history of 
the claimed disorder 
should be obtained from 
the veteran, including any 
pre-service and post 
service (intercurrent) 
knee injury(ies) that 
occurred.  Prior to the 
examination, the examiner 
should review the claims 
folders, including the May 
1987 VA examination report 
and the appellant's 
service medical records 
for each of his two 
periods of active duty 
(from August 1972 to May 
1981 and from October 1991 
to November 2002), 
including the July 2001 
service medical record. 

2)  Does the veteran 
currently have a disorder 
manifested by right knee 
pain or other chronic 
right knee 
disability(ies)?

3)  If he has such a 
disability (or 
disabilities), does it 
represent a disease 
process or the residuals 
of an injury?

4)  Taking into 
consideration the evidence 
incorporated in the 
service medical records 
and post-service medical 
records, including the May 
1987 VA examination 
report, July 2001 service 
medical record, and the 
March 2005 VA x-ray 
report, when was the right 
knee disability incurred?

5)  If any disability was 
incurred before August 
1972 or before October 
1991, was there a 
permanent increase in 
disability, beyond the 
natural progress of this 
disorder, during a period 
of military duty, namely 
from August 1972 to May 
1981 or from October 1991 
to November 2002?

6)  If any diagnosed 
disability was incurred 
after August 1972, or 
after October 1991, the 
examiner is requested to 
provide an opinion 
concerning the etiology of 
any right knee disorder 
found to be present, to 
include whether it is at 
least as likely as (i.e., 
to at least a 50-50 degree 
of probability) that any 
currently diagnosed right 
knee disorder was caused 
by military service, or 
whether such an etiology 
or relationship is 
unlikely (i.e., less than 
a 50-50 probability).

NOTE: The term "at 
least as likely as 
not" does not mean 
merely within the 
realm of medical 
possibility, but 
rather that the 
weight of medical 
evidence both for and 
against a conclusion 
is so evenly divided 
that it is as 
medically sound to 
find in favor of 
causation as it is to 
find against it. 

B.  Chronic Herniated Nucleus 
Pulposus L5-S1 with Right 
Radiculopathy and Right and 
Left Foot Plantar Fascitis. 

1)  The examiner(s) should 
describe all 
symptomatology due to the 
veteran's service-
connected lumbar spine and 
plantar fascitis 
disabilities and, to the 
extent possible, 
distinguish the 
manifestations of the 
service- connected back 
and foot disabilities from 
those of any other non-
service-connected 
disorder(s) present.  Any 
indicated studies, 
including X-ray studies 
and range of motion 
testing in degrees, should 
be performed.

2)  The examiner(s) should 
indicate whether the 
veteran has moderate, 
moderately severe, or 
severe, plantar fascitis.

3)  In reporting the 
results of range of motion 
testing of the feet and 
lumbar spine, the examiner 
should specifically 
identify any excursion of 
motion accompanied by 
pain.  The physician(s) 
should be requested to 
identify any objective 
evidence of pain and to 
assess the extent of any 
pain for the service- 
connected lumbar spine and 
plantar fascitis 
disabilities.

4)  Tests of joint motion 
against varying resistance 
should be performed.  The 
extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should 
be described.  To the 
extent possible the 
functional impairment due 
to incoordination, 
weakened movement and 
excess fatigability should 
be assessed in terms of 
additional degrees of 
limitation of motion.  If 
this is not feasible, the 
examiner(s) should so 
state.

5)  The examiner(s) should 
also express an opinion 
concerning whether there 
would be additional limits 
on functional ability on 
repeated use or during 
flare-ups (if the veteran 
describes flare-ups), and, 
if feasible, express this 
in terms of additional 
degrees of limitation of 
motion on repeated use or 
during flare-ups.  If this 
is not feasible, the 
examiner should so state.

6)  With respect to the 
veteran's lumbar spine 
disability, the 
examiner(s) should 
specifically address 
whether there is muscle 
spasm on extreme forward 
bending; loss of lateral 
spine motion, unilateral, 
in a standing position; 
listing of the whole spine 
to the opposite side; 
positive Goldthwaite's 
sign; or abnormal mobility 
on forced motion.

The examiner(s) should 
also specifically identify 
any evidence of neuropathy 
to include reflex changes, 
characteristic pain, and 
muscle spasm.  Any 
functional impairment of 
the lower extremities due 
to the veteran's service- 
connected back disability 
should be identified, and 
the examiner should assess 
the frequency and duration 
of any episodes of 
intervertebral disc 
syndrome disability, and 
in particular should 
assess the frequency and 
duration of any episodes 
of acute signs and 
symptoms of intervertebral 
disc syndrome that require 
bed rest prescribed by a 
physician and treatment by 
a physician.

7)  The examiner(s) should 
also provide an opinion 
concerning the impact of 
the veteran's service-
connected lumbar spine and 
right and left foot 
plantar fascitis 
disabilities on his 
ability to work.

A complete rationale 
should be provided for all 
opinions expressed.  The 
veteran's claims files 
should be made available 
to the examiner(s) prior 
to examination and the 
examination report(s) 
should indicate if the 
veteran's medical records 
were reviewed by the 
examiner(s). 

5.  Thereafter, the RO should 
readjudicate the veteran's claims 
for service connection for a right 
knee disorder, and increased ratings 
for his service-connected chronic 
herniated nucleus pulposus L5-S1 
with right radiculopathy, and 
plantar fascitis with calcaneal 
spurs and complaint of heel pain of 
the right and left feet.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the May 
2005 SSOC.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


